                   Case 3:21-cv-04333-JD Document 40 Filed 07/20/21 Page 1 of 2
                                                                                                      Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   MADELINE KISS, individually and on behalf          )
                                                        )            3:21-cv-04333-JD
                                                            Case No: _______________
     of all others similarly situated,
 4                                                      )
                                        Plaintiff(s),   )   APPLICATION FOR
 5                                                      )   ADMISSION OF ATTORNEY
              v.
                                                        )   PRO HAC VICE
 6   FLO HEALTH, INC., et al.                           )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                                      )
                                        Defendant(s).
                                                        )
 8
         I, Brenda Sharton                        , an active member in good standing of the bar of
 9    Massachusetts                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Flo Health, Inc.                             in the
                                                                 Benjamin Sadun
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                  LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    DECHERT LLP                                             DECHERT LLP
      One International Place, 40th floor                     US Bank Tower
      100 Oliver Street                                       633 West 5th Street, Suite 4900
14    Boston, MA 02110-2605                                   Los Angeles, CA 90071-2032
       MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (617) 728-7100                                          (213) 808-5700
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    brenda.sharton@dechert.com                             benjamin.sadun@dechert.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 556909       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct .
21
      Dated: 07/20/21                                                   Brenda Sharton
22                                                                                   APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brenda Sharton                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                     October 2012
              Case 3:21-cv-04333-JD Document 40 Filed 07/20/21 Page 2 of 2




                    COMMONWEALTH OF MASSACHUSETTS
 SUFFOLK, SS.




             BE IT REMEMBERED, that at the Supreme Judicial Court holden at Boston
within and for said County of Suffolk, on the                                                            twenty-first
day of                     December                               A.D. 1990                        , said Court being the highest
Court of Record in said Commonwealth:

                                                         Brenda R. Sharton


being found duly qualified in that behalf, and having taken and subscribed
the oaths required by law, was admitted to practice as an Attorney, and, by virtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing
according to the records of this Court*.


              In testimony whereof, I have hereunto set my hand and affixed the
                           seal of said Court, this twenty-fifth day of March
                    )4.                             in the year of our Lord two thousand and twenty-one.

                                          '77rt \
                                            --
                                               'l
• \ .t,.   -"--------------'
                         '        .':"J
                                     .
                                                                                           MAURA S. DOYLE, Clerk

 * Records of private discipline, if any, such as a private reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certification.
 X3116
